DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 03/04/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Document No. 8328683 to Bischof and Klein (see attached machine translation).
Regarding claim 1, Bischof and Klein disclose a bag formed from a tubular material, which is a tubular planar assembly (Fig. 1), is formed by a film (paragraph [0018]) and has a first open end and a second open end opposite each other, wherein sections of the tubular material of one of the open ends are shaped by folding to form a bag bottom (molded base 6; paragraph [0018]), wherein the bag bottom exhibits a first cover sheet (15) connected to the folded bag bottom by a fixed adhesive (Fig. 1; paragraph [0028]), which meets the structure implied by the functional recitation “designed for reinforcing the bag bottom”, wherein the bag bottom has a second cover sheet (18), wherein the first cover sheet (15) connected to the bag bottom (6) and extends in a first region of the bag bottom (Fig. 1) and wherein the second cover sheet (18) is detachably connected to the bag bottom and extends in a second region of the bag bottom (Fig. 
Regarding claim 2, Bischof and Klein disclose that in bag bottom (6), base side envelopes (9 and 10) overlap one another (paragraph [0022]), which meets the recitation “wherein the section of the tubular that are folded to form the bag bottom have at least two lugs which overlap one another at least in sections, abut each other”.  Bischof and Klein further discloses the lugs (9, 10) are held in position by the first and second cover sheets (15, 18; Fig. 1), which meets the structure implied by the functional recitation “wherein, upon removal of the second cover sheet, the lugs in the second region can be pulled apart to form an opening such that the loose material can be discharged from the bag.”
Regarding claim 3, Bischof and Klein meet the structure of the first and second cover sheets and first region of the bag bottom, as discussed above, which meets the structure implied by the functional recitation “wherein, after removal of the second cover sheet, the first region of the bag bottom reinforced by the first cover sheet is configured as a handle for holding the bag in the first region between the lugs is available for access.”
Regarding claim 4, Bischof and Klein discloses the first region and the second region of the bag bottom (6) overlap (in the area of the dash-dotted border 19), with the second cover sheet (18) overlying the first cover sheet (15; paragraph [0028]).
Regarding claim 5, Bischof and Klein discloses a region of the second cover sheet (18) overlying the first coversheet (15; in the area of the dash-dotted border 19; paragraph [0028]), which meets the structure implied by the functional recitation “designed as a holding element for removing the second cover sheet.”
Regarding claim 11, Bischof and Klein disclose the bag bottom (6) is a cross bottom (Fig. 1) and the first cover sheet (15) and the second cover sheet (18) have a rectangular shape (Fig. 1).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over German Document No. 8328683 to Bischof and Klein and U.S. Patent No. 5,845,995 to Starling Huemer.
Regarding claim 6, Bischof and Klein disclose the claimed invention, except for a material of the second cover sheet differing from a material of the first cover sheet and/or from the tubular material.  Starling Huemer teaches that it is known in the art use a material for a cover sheet that is different from a material of an analogous bag (column 6, lines 52-58; column 7, lines 49-55).  It would have been obvious to one having ordinary skill in the art before the effective filing date to use a material for the second cover sheet that differs from a material of the tubular material in the Bischof and Klein bag, as in Starling Huemer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 7, Bischof and Klein disclose the claimed invention, except for a grammage of the second cover sheet differing from a grammage of the tubular material and/or the first cover sheet.  Starling Huemer teaches that it is known in the art to use a material consisting of polypropylene tape fabric having a thickness of 40-160 µm (column 7, lines 49-55) and use material consisting a fabric made of polyethylene tapes having a thickness 20-80 µm 
Regarding claim 8, Bischof and Klein disclose the claimed invention, except for a grammage of the second cover sheet being higher than a grammage of the tubular material and/or the first cover sheet.  Starling Huemer teaches that it is known in the art to use a material consisting of polypropylene tape fabric having a thickness of 40-160 µm (column 7, lines 49-55) and use material consisting a fabric made of polyethylene tapes having a thickness 20-80 µm (column 6, lines 42-58) in an analogous bag, which meets the structure implied by the recitation “a grammage of the second cover sheet is higher than a grammage of the tubular material and/or the first cover sheet”.  It would have been obvious to one having ordinary skill in the art before the effective filing date to use a material for the second cover sheet that has a grammage that is higher than a grammage of a material for the tubular material in the Bischof and Klein bag, as in Starling Huemer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 9, Bischof and Klein disclose the claimed invention, except for the first cover sheet and/or second cover sheet and/or the tubular material is/are formed by fabric, wherein a tape density of the fabric of the second cover sheet differs from the tape density of the fabric of the bag and/or the first cover sheet.  Starling Huemer teaches that it is known in the art to use a material consisting of polypropylene tape fabric having a thickness of 40-160 µm 
Regarding claim 10, Bischof and Klein disclose the claimed invention, except for the first cover sheet and/or second cover sheet and/or the tubular material is/are formed by fabric, wherein a tape density of the fabric of the second cover sheet is higher than a tape density of the fabric of the bag and/or the first cover sheet.  Starling Huemer teaches that it is known in the art to use a material consisting of polypropylene tape fabric having a thickness of 40-160 µm (column 7, lines 49-55) and use material consisting a fabric made of polyethylene tapes having a thickness 20-80 µm (column 6, lines 42-58) in an analogous bag, which meets the structure implied by the recitation “a tape density of the fabric of the second cover sheet is higher than a tape density of the fabric of the bag and/or the first cover sheet”.  It would have been obvious to one having ordinary skill in the art before the effective filing date to use a fabric for the second cover sheet and the Bischof and Klein bag, wherein the tape density of the fabric of the second cover sheet is higher than the tape density of the fabric of the bag, as in Starling Huemer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734